Reversed and Remanded and Opinion Filed January 21, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00278-CR
                                      No. 05-14-00279-CR

                                THE STATE OF TEXAS, Appellant
                                              V.
                                 JARQUIS D. JACKSON, Appellee

                      On Appeal from the County Criminal Court No. 3
                                   Dallas County, Texas
                    Trial Court Cause Nos. MB13-62072 and MB13-62071

                                MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Stoddart
                                   Opinion by Justice Francis
       Jarquis D. Jackson was charged with the misdemeanor offenses of unlawfully carrying a

weapon and possession of marijuana. Appellant moved to suppress the evidence, arguing his

detention was illegal because officers did not have reasonable suspicion. The trial court granted

the motion, and the State appealed. In a single issue, the State argues the trial court erred in

concluding an anonymous tip did not support the officers’ reasonable suspicion. We agree with

the State. Therefore, we reverse the trial court’s orders and remand for further proceedings

consistent with this opinion.

       At about 4 a.m. on September 2, 2013, a caller reported to 911 that a black male in a

white T-shirt was “displaying” a gun on the parking lot of a gas station. The caller reported there
were “a lot of people” on the parking lot, and the man was with a group of seven other men. The

caller stayed on the line with 911 while officers responded.

       Dallas Police Officers J. Dickson, Craig Thomas, and Lance Crawford were dispatched to

the scene. The gas station is in a high-crime area with a nightclub nearby. While driving there,

the officers received information that the man with the gun had gotten into a dark-colored Honda

with no front license plate and blue headlights; the car was backed into the gas station and its

headlights were flashing.

       When the officers arrived at the scene, they saw the Honda with the flashing lights

matching the description given by the caller. As the officers got out of their vehicles, the Honda

started to pull away. The officers, who had their guns drawn but at their side, motioned for the

car to stop, and the vehicle did. As they approached the vehicle, Crawford said he could smell

marijuana. The officers had the three occupants, who were all dressed in white T-shirts, get out

of the car while they patted them down for weapons. No weapons were found. The doors of the

vehicle were left open when the occupants got out. While one of the officers checked for

warrants, Thomas walked around the vehicle and spotted a gun in plain view on the passenger

floorboard. The gun was “slide-side down, with the grip closest facing the driver.” Appellant

said the gun was his. The warrant check revealed that appellant had outstanding warrants, and

officers arrested him. In the search incident to arrest, they found marijuana in his pocket.

Marijuana was also found in the vehicle.

       At the scene, Crawford used the number on the 911 call sheet to contact the tipster to see

if he could “get more information.” The man told Crawford he was there when officers drove up

and confirmed they were investigating the correct vehicle. Crawford asked for the man’s name,

but he declined, saying he was “just passing through town” and wanted “to stay anonymous.”




                                               –2–
       At the conclusion of the hearing, the trial court made oral findings consistent with the

evidence and recessed for two weeks.         At the subsequent hearing, appellant argued the

anonymous tip did not provide reasonable suspicion for the investigatory detention and relied on

the U.S. Supreme Court’s decision in Florida v. J.L, 529 U.S. 266 (2000). The trial court agreed

and granted the motion to suppress.

       In reviewing a trial court’s ruling on a motion to suppress, we apply a bifurcated standard

of review. Martinez v. State, 348 S.W.3d 919, 922–23 (Tex. Crim. App. 2011). We afford

almost total deference to a trial judge’s determination of historical facts and mixed questions of

law and fact that rely upon the credibility of a witness. Id. We review de novo pure questions of

law and mixed questions of law and fact that do not depend on credibility determinations. Id.

When, as here, the trial court makes explicit fact findings, we determine whether the evidence,

viewed in the light most favorable to the trial court’s ruling, supports these findings. State v.

Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). We then review the trial court’s legal

ruling de novo unless the explicit fact findings supported by the record are also dispositive of the

legal ruling. Id.

       Under the Fourth Amendment, a warrantless detention of a suspect that amounts to less

than a full-blown custodial arrest must be justified at least by a reasonable suspicion. State v.

Elias, 339 S.W.3d 667, 674 (Tex. Crim. App. 2011). A police officer has reasonable suspicion

to detain a person if he has specific, articulable facts that, combined with rational inferences

from those facts, would lead him reasonably to conclude that the person detained is, has been, or

soon will be engaged in criminal activity. Id. In determining whether an officer has reasonable

suspicion to detain, we look at the totality of the circumstances through an objective lens,

disregarding the officer’s subjective intent. Matthews v. State, 431 S.W.3d 596, 603 (Tex. Crim.

App. 2014). Although some circumstances may seem innocent in isolation, they will support an

                                                –3–
investigatory detention if their combination leads to a reasonable conclusion that criminal

activity is afoot. Id.

        An anonymous tip alone is seldom sufficient to establish reasonable suspicion. Id.

Reasonable suspicion is dependent not only on the content of the information possessed by law

enforcement, but also on its reliability. Id. To support reasonable suspicion, an anonymous tip

requires some indicia that the caller is credible or that his information is reliable. Id.

        Since the trial court’s ruling, the United States Supreme Court issued its opinion in

Navarette v. California, 134 S. Ct. 1683 (2014), which considered the sufficiency of an

anonymous tip to conduct an investigatory stop. In Navarette, a 911 caller, presumed by the

court to be anonymous, reported that a vehicle ran her car off the road. The caller provided the

location as well as a description of the vehicle and license plate number. The 911 dispatcher

relayed the information to officers. 134 S. Ct. at 1686–87. About eighteen minutes later,

officers spotted a vehicle some nineteen miles south of the location reported in the tip. Id. at

1689. The officers pulled the truck over. As they approached, they smelled marijuana and a

subsequent search revealed 30 pounds of marijuana in the bed of the truck. Id. at 1687.

        The court held the anonymous tip contained adequate indicia of reliability to support

reasonable suspicion because the content of the tip indicated it (1) was based on eyewitness

knowledge, which “lends significant support to the tip’s reliability”; (2) was contemporaneously

made, which is “especially trustworthy because ‘substantial contemporaneity of event and

statement negate the likelihood of deliberate or conscious misrepresentation’”; and (3) was made

to the 911 emergency system, which “has some features that allow for identifying and tracing

callers, and thus provide some safeguards against making false reports with immunity.”

Navarette, 134 S. Ct. at 1689–90; see Matthews, 431 S.W.3d at 604 n.29.




                                                 –4–
       The court distinguished its decision from that in J.L., the case relied on by appellee below

and on appeal. J.L. involved an anonymous caller who reported to the police that a young black

male, wearing a plaid shirt, was standing at a particular bus stop and was carrying a gun. 529
U.S. at 268.   The court identified two critical distinctions between the Navarette tip and the J.L.

tip: (1) the J.L. tip “provided no basis for concluding that the tipster had actually seen the gun”

and (2) there was no indication that the J.L. tip was made contemporaneously with criminal

activity or under the stress of excitement caused by a startling event. Id. at 1689.

       Having reviewed the evidence and the trial court’s oral findings, we conclude the

anonymous call leading to appellant’s detention contained sufficient indicia of reliability to

provide officers with reasonable suspicion to believe criminal activity was afoot.           As in

Navarette, the tip was an eyewitness account of a potentially dangerous situation, was made

contemporaneously with the event, and was made through the 911 system. As found by the trial

court, the tipster called 911 in the early morning hours and reported a man was publicly

“displaying” a gun on the parking lot of a gas station. The gas station was open for business and

was located near a nightclub in a high-crime area. As officers went to the scene, the tipster

stayed on the line with the 911 dispatch and provided other information in real time. The tipster

gave information on the man’s attire and location as well as specific details on his vehicle, such

as make, color, the lack of a front license plate, blue flashing headlights and how the car was

parked. Police verified these details before making the stop. After the stop, one of the officers

contacted the tipster, who verified the officers were investigating the correct vehicle. Because

we conclude the officers had reasonable suspicion to conduct an investigatory stop, the trial court

erred in granting the motion to suppress. We sustain the State’s sole issue.




                                                –5–
       We reverse the trial court’s orders and remand these causes for proceedings consistent

with this opinion.




Do Not Publish
TEX. R. APP. P. 47                                /Molly Francis/
140278F.U05                                       MOLLY FRANCIS
                                                  JUSTICE




                                            –6–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

THE STATE OF TEXAS, Appellant                         On Appeal from the County Criminal Court
                                                      No. 3, Dallas County, Texas
No. 05-14-00278-CR          V.                        Trial Court Cause No. MB13-62072.
                                                      Opinion delivered by Justice Francis;
JARQUIS D. JACKSON, Appellee                          Justices Evans and Stoddart participating.

        Based on the Court’s opinion of this date, the trial court’s order granting the motion to
suppress is REVERSED and the cause REMANDED for further proceedings consistent with
this opinion.


Judgment entered January 21, 2015.




                                                –7–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

THE STATE OF TEXAS, Appellant                      On Appeal from the County Criminal Court
                                                   No. 3, Dallas County, Texas
No. 05-14-00279-CR        V.                       Trial Court Cause No. MB13-62071.
                                                   Opinion delivered by Justice Francis;
JARQUIS D. JACKSON, Appellee                       Justices Evans and Stoddart participating.

       Based on the Court’s opinion of this date, the trial court’s order is REVERSED and the
cause REMANDED for further proceedings consistent with this opinion.


Judgment entered January 21, 2015.




                                             –8–